     Case 2:16-cv-01459-JAM-KJN Document 102 Filed 09/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11    GORDON MCMAHON, an individual,                     Court Case No.: 2:16-cv-01459-JAM-KJN

12                                Plaintiff,             The Honorable John A. Mendez
           vs.
13                                                        ORDER TO CONTINUE DISCOVERY
14    JPMORGAN CHASE BANK, N.A.; SELECT                   DEADLINES AND PRETRIAL DATES
      PORTFOLIO SERVICING, INC.; and DOES 1
15    through 20 inclusive ,
16                                Defendants,
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
                                          [PROPOSED] ORDER
             McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
     Case 2:16-cv-01459-JAM-KJN Document 102 Filed 09/21/20 Page 2 of 2



 1   THIS COURT, having read and considered the Stipulation to Continue Discovery Deadlines
 2   and Pretrial Dates, and with good cause appearing thereby,
 3          IT IS HEREBY ORDERED THAT:
 4          The following deadlines and dates are continued as follows:
 5
 6            Deadline                        Current Date             Stipulated Date
 7
              Fact and Expert Discovery       September 28, 2020       December 21, 2020
 8
              Mid-Litigation Statements       14 days prior to the close of discovery
 9
              Dispositive Motions Filed       October 13, 2020         January 21, 2021
10
              Dispositive Motions Hearing December 8, 2020             March 9, 2021
11
              Final Pretrial Conference       January 22, 2021         April 23, 2021 at 10:00
12
                                                                       a.m.
13
              Trial                           March 8, 2021            June 7, 2021 at 9:00
14
                                                                       a.m.
15
16
17
18
     IT IS SO ORDERED:
19
20
21   Dated: 9/18/2020                                /s/ John A. Mendez_____________
                                                     HON. JUDGE JOHN A. MENDEZ
22
23
24
25
26
27
28


                                                       1
                                           [PROPOSED] ORDER
              McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
